Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 December 22, 2008 Borders Group, Inc. 100 Phoenix Drive Ann Arbor, MI 48108 Attention: Mr. George L. Jones, President and Chief Executive Officer EXTENSION OF PURCHASE OFFER Ladies and Gentlemen: Reference is made to our letter to you, dated as of April 9, 2008 (the  Purchase Offer Letter ). Capitalized terms used but not defined have the meanings specified in the Purchase Offer Letter. This confirms your and our agreement that the Drop-Dead Date is hereby extended to February 16, 2009, or such later date as you and we may mutually agree in writing. Except as expressly modified hereby, all terms and conditions of the Purchase Offer Letter will remain in full force and effect. This letter shall be governed by and construed in accordance with the laws of the State of New York. [signatures on following page] Very truly yours, PERSHING SQUARE CAPITAL MANAGEMENT, L.P. By: PS Management GP, LLC, its General Partner By: /s/ William A. Ackman Name: William A. Ackman, Managing Member Agreed to and accepted this 22nd day of December, 2008 BORDERS GROUP, INC. By: /s/ George L. Jones Name: George L. Jones Title: President and Chief Executive Officer -2-
